15-2251-cv
Metro-North Commuter R.R. Co. v. U.S. Dep't of Labor


       15‐2551‐cv 
       Metro‐North Commuter R.R. Co. v. U.S. Dep’t of Labor 


                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 

                                                August Term 2016 

               (Argued: Thursday, December 1, 2016                   Decided: March 23, 2018) 

                                                   No. 15‐2551‐cv 

                                  –––––––––––––––––––––––––––––––––––– 

                            METRO‐NORTH COMMUTER RAILROAD COMPANY, 

                                                      Petitioner, 

                                                          ‐v.‐ 

                                   UNITED STATES DEPARTMENT OF LABOR, 

                                                     Respondent, 

                                              ANTHONY SANTIAGO, 

                                                      Intervenor. 

                                  –––––––––––––––––––––––––––––––––––– 

       Before:         LIVINGSTON, CHIN, and CARNEY, Circuit Judges.   

              Petitioner  Metro‐North  Commuter  Railroad  Company  seeks  review  of  a 
       final order of the United States Department of Labor Administrative Review Board 
       (“ARB”),  affirming  the  decision  of  an  Administrative  Law  Judge  (“ALJ”)  who 
       concluded  that  Intervenor  Anthony  Santiago  was  entitled  to  relief  under 


                                                               1 
                                                                                        
§ 20109(c)(1) of the Federal Railroad Safety Act, 49 U.S.C. § 20101 et seq.    The ALJ 
determined that Metro‐North had denied, delayed, or interfered with Santiago’s 
medical  treatment  for  a  back  injury  he  suffered  during  the  course  of  his 
employment.    We  conclude  that  the  ALJ’s  determination  was  unsupported  by 
substantial  evidence.    Accordingly,  the  petition  for  review  is  GRANTED,  the 
order  of  the  ARB  is  VACATED,  and  the  case  is  REMANDED  for  further 
proceedings consistent with this opinion. 
       
FOR PETITIONER:                         BECK  S.  FINEMAN,  Ryan  Ryan  Deluca  LLP, 
                                        Stamford, CT. 
 
FOR RESPONDENT:                         JESSE  ZVI  GRAUMAN  (M.  Patricia  Smith, 
                                        Solicitor  of  Labor;  Jennifer  S.  Brand, 
                                        Associate  Solicitor;  William  C.  Lesser, 
                                        Deputy  Associate  Solicitor;  Rachel 
                                        Goldberg,         Acting        Counsel     for 
                                        Whistleblower  Programs,  on  the  brief), 
                                        United  States  Department  of  Labor,  Office 
                                        of the Solicitor, Washington, DC. 
 
FOR INTERVENOR:                         CHARLES C. GOETSCH, Charles Goetsch Law 
                                        Offices, LLC, New Haven, CT. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      Intervenor  Anthony  Santiago,  an  employee  of  Metro‐North  Commuter 

Railroad  Company  (“Metro‐North”),  hurt  his  back  when  he  fell  from  a  broken 

chair in mid‐2008.    Metro‐North’s Occupational Health Services (“OHS”), a non‐

treatment facility operated and staffed by a contractor, Take Care Health Systems 

(“Take Care Health”), determined that same day that the injury was occupational.   

Metro‐North  accordingly  undertook  to  pay  100%  of  Santiago’s  reasonable 


                                           2 
                                                                                          
treatment costs.    Approximately three months after the accident, while Santiago’s 

treatment was ongoing, OHS Physician’s Assistant John Ella deemed Santiago’s 

occupational  injury  resolved,  relieving  Metro‐North  of  its  obligation  to  pay.   

OHS Medical Director Dr. Lynne Hildebrand confirmed Ella’s determination a few 

weeks later.    Santiago contends that, as a result, he had to delay his manipulation 

under anesthesia (“MUA”) treatments — chiropractic procedures recommended 

by his doctor — for several months while he arranged for an alternative method 

of payment. 

      Santiago  filed  a  complaint  with  the  United  States  Department  of  Labor’s 

Occupational  Safety  and  Health  Administration  (“OSHA”).    He  alleged,  as 

relevant  here,  that  Metro‐North  denied,  delayed,  or  interfered  with  his  medical 

treatment  in  violation  of  the  Federal  Railroad  Safety  Act  (“FRSA”),  49  U.S.C. 

§ 20109(c)(1).    A  Department  of  Labor  Administrative  Law  Judge  (“ALJ”),  on 

remand from the Department of Labor’s Administrative Review Board (“ARB”), 

ruled  in  Santiago’s  favor.    The  ALJ  awarded  injunctive  relief,  compensatory 

damages, punitive damages, attorneys’ fees, and costs.    The ARB affirmed.   

      For the reasons stated below, we conclude that the Department of Labor’s 

determination  that  Metro‐North  violated  the  FRSA  was  unsupported  by 



                                            3 
                                                                                       
substantial evidence.    We therefore GRANT the petition for review, VACATE the 

decision  of  the  ARB,  and  REMAND  the  case  for  further  proceedings  consistent 

with this opinion. 

                                 BACKGROUND 

                             I.    Factual Background1 

      A. Metro‐North’s Occupational Health Services Department (“OHS”) 

      Metro‐North,  a  public  benefit  corporation  and  subsidiary  of  the 

Metropolitan Transportation Authority (“MTA”) serving the northern and eastern 

suburbs of New York City, pays its employees’ medical bills for treatment of on‐

the‐job,  or  “occupational,”  injuries,  except  where  the  treatment  is  “wholly 

unnecessary  or  inappropriate,”  i.e.,  where  it  falls  outside  “the  spectrum  of 

appropriate  medical  treatment.”    Joint  App’x  648–49.    Private  insurance  that 

Metro‐North workers obtain through their employment covers non‐occupational 

injuries and other medical needs. 

      Prior  to  late  2003,  Metro‐North’s  OHS  department  was  responsible  for 

determining  whether  an  employee’s  injury  was  occupational.    That  October, 




      1  The factual background presented here is derived from undisputed facts in the 
record unless otherwise noted. 


                                          4 
                                                                                                 
however, after a competitive bidding process, Metro‐North contracted with CHD 

Meridian  Healthcare  —  now  known,  after  a  merger,  as  Take  Care  Health  —  to 

operate OHS as an “independent medical facility” for this purpose, among others.2   

Id.  at  439.    Take  Care  Health  is  an  affiliate  of  Walgreens  that  provides  similar 

services to a variety of major corporations (General Motors, Johnson & Johnson, 

Kodak, and Toyota, to name a few), as well as other MTA entities, including the 

Long Island Rail Road. 

       OHS  Medical  Director  Hildebrand,  an  experienced  family‐medicine  and 

occupational‐health  practitioner  who  joined  OHS  in  early  September  2008, 

supervised a team of physician’s assistants and physical therapists, all employees 

of Take Care Health.    They, together with other operational staff, reported to an 

OHS administrator, a registered nurse who was also an employee of Take Care 

Health.    Metro‐North itself employed a separate administrator for OHS‐related 

matters, Angela Pitaro, a registered nurse with over thirty years’ experience.    Her 

responsibilities included “[m]anaging the terms and conditions” of Metro‐North’s 




         To be clear, OHS does not provide medical treatment to Metro‐North employees.   
       2

We refer to the organization that operated OHS during the period relevant to this appeal 
as  Take  Care  Health,  as  the  parties  do  in  their  briefs,  though  it  appears  that  the 
organization’s renaming occurred during the course of Santiago’s treatment. 


                                               5 
                                                                                         
contract  with  Take  Care  Health,  “[d]eveloping  and  implementing,  procedures, 

guidelines[,] and goals for [Take Care Health] employees,” “[a]cting as a liaison 

between [Take Care Health] employees and [Metro‐North],” and “[d]efining the 

roles and decision‐making parameters of [Take Care Health] employees.”    Id. at 

488.    Pitaro  maintains  that  she  exercised  no  influence  over  medical  decisions 

made by OHS staff.   

      Under its contract with Take Care Health, Metro‐North retained significant 

authority over OHS.    It could (1) terminate the contract at any time and for any 

reason; (2) veto the addition or removal of OHS staff; and (3) direct that any OHS 

staff member be removed.    Metro‐North’s Vice President of Human Resources, 

Greg Bradley, oversaw OHS and, together with Pitaro, held staff meetings with 

the Take Care Health employees who performed the functions of the department.   

Neither  the  contract  between  Metro‐North  and  Take  Care  Health  nor  Metro‐

North’s policies, however, tied the compensation or bonuses of Take Care Health 

staff to medical decisions made by Take Care Health, including, as relevant here, 

decisions  concerning  whether  an  injury  was  occupational  and  when  an 

occupational injury had resolved. 




                                           6 
                                                                                          
      B. Santiago’s Injury and Treatment 

      In 2005, Santiago began working for Metro‐North as an electrician.    He had 

a history of back ailments, and underwent successful surgery for a herniated disc 

in  2003.    Metro‐North  cleared  him  for  full  duty  before  he  began  working, 

however, and he had been asymptomatic prior to the incident at issue here. 

      Early in the morning on Friday, July 25, 2008, Santiago sat down on a broken 

chair in a Metro‐North lunchroom in Brewster, New York.    The chair gave way, 

and  he  fell  to  the  ground.    After  returning  to  work  with  minimal  discomfort, 

Santiago  reported  unbearable  pain  and  sought  treatment  at  nearby  Putnam 

Hospital  Center.    Following  an  X‐ray  examination,  he  was  diagnosed  with  a 

lumbar strain and sprain, prescribed pain medication, and told to take a two‐day 

break from work. 

      Santiago was relieved from work that day, and he reported to OHS later that 

morning.    OHS Physician’s Assistant Ella — who had worked at OHS since 2006 

and as a physician’s assistant since 2000 — evaluated Santiago.    Recording in his 

treatment notes for that day that Santiago was in mild distress, Ella determined 

that Santiago’s injury was occupational, triggering Metro‐North’s responsibility to 

pay his resulting reasonable medical costs.    Metro‐North reported the injury to 



                                            7 
                                                                                                       
the  Federal  Railroad  Administration,  as  required  by  law.    See  49  C.F.R. 

§ 225.19(d).    The  Official  Disability  Guidelines  (“ODG”)  and  the  American 

College  of  Occupational  and  Environmental  Medicine  Guidelines  (“ACOEM”), 

which Ella consulted when assessing employee injuries, indicated that the injury 

would  likely  heal  within  four  to  six  weeks.    Metro‐North  ultimately  paid  for 

Santiago’s medical treatment for approximately three months. 

       Santiago  maintained  a  normal  work  schedule  the  following  week,  but  he 

continued to experience pain.    He began seeing an orthopedist, Dr. Barry Krosser, 

a  few  weeks  later  in  August.3    Per  Dr.  Krosser’s  suggestion,  Santiago  visited  a 

chiropractor,  Dr.  Thomas  Drag.    Based  on:  (1)  a  physical  examination;  (2) 

Santiago’s x‐rays, which showed “[s]evere degenerative disc disease . . . with mild 

spondylosis  and  adjacent  for[a]minal  narrowing”;  and  (3)  pain  that  Santiago 

described as a “constant deep dull ache” in his lower back that radiated into his 

buttocks  and  both  legs,  Joint  App’x  549,  548,  Dr.  Drag  diagnosed  a  lumbar 

sprain/strain,  together  with  lumbar/pelvic  myofascial  fibrosis,  lumbar 

radiculopathy, and bilateral hip fibrosis.    He recommended “conservative care” 



       3    Ella reevaluated Santiago on  August 26,  2008, approximately one  month after 
his  fall.  Santiago  informed  Ella  that  he  still  suffered  pain  that  radiated  down  his  left 
buttock. 


                                                  8 
                                                                                               
for six to eight weeks with three chiropractic visits per week, and he wrote that an 

MRI  and  MUA  treatments  might  eventually  be  warranted.    Id.  at  550.   

Thereafter,  on  September  26,  Ella  approved  up  to  eighteen  total  visits  with  Dr. 

Drag through October 10, 2008, the equivalent of six weeks of the recommended 

course of treatment. 

       On  October  7,  Dr.  Drag  stated  in  a  letter  to  OHS  that  Santiago  had 

experienced only “minimal improvement.”    Id. at 556.    He therefore requested 

approval for an MRI of the lumbar spine, which OHS granted. 

       Ella evaluated Santiago again on October 10.    According to Ella’s treatment 

notes, Santiago was in no distress, reported not taking any medication, and told 

Ella “that his back [felt] better but [that] he would get the occasional pain on [his] 

[left]  buttock  down  to  [his]  leg.”    Id.  at  557.    Ella  accordingly  concluded  that 

while Santiago still suffered from an occupational lumbar strain, his chiropractic 

treatment pre‐approval would end that day, pending the results of the MRI. 

       Later that month, OHS received Santiago’s MRI results and a letter from Dr. 

Drag requesting authorization for six more weeks of chiropractic treatment.    The 

MRI revealed “bulging and discogenic disease and a central subligamentous disc 

herniation at the L4‐L5 level impressing on the thecal sac,” as well as “[d]iscogenic 



                                              9 
                                                                                              
disease, bulging[,] and spondylosis at L5‐S1.”    Id. at 562.    Dr. Drag indicated in 

his  letter  that  Santiago’s  treatment  would  consist  of  “moist  heat,  electric 

stimulation,  therapeutic  exercises,  lumbar  decompression  and  manipulation” 

three times a week for six weeks.    Id. at 561. 

       On  or  about  October  27,  2008,  after  reviewing  Santiago’s  file,  Ella  sent  a 

return  letter  to  Dr.  Drag  informing  him  that  OHS  considered  Santiago’s  back 

injury to be resolved — meaning that the effects of the work‐related injury had, in 

OHS’s view, cleared.    Ella relied in part on, 

    the x‐rays from Santiago’s July hospital visit, which showed, according to 
     Ella,  “severe  degeneration  of  the  dis[c]  at  the  spot  that  [Santiago]  ha[d]  a 
     problem with, which was expected after [his herniated disc] surgery” and 
     which “together with his weight” had created a condition unrelated to his 
     employment, id. at 215; 

    Ella’s physical examinations of Santiago; and 

    the ODG guidelines. 

The  letter  instructed  Dr.  Drag  to  send  all  future  charges  to  Santiago’s  private 

insurance provider. 

       Dr.  Drag  responded  to  Ella’s  letter  with  a  November  10,  2008  “Letter  of 

Medical  Necessity.”    Id.  at  519.    The  letter  described  Santiago’s  condition  and 

treatment, and noted that Santiago had been asymptomatic before his July 25 fall.   



                                             10 
                                                                                       
Since  Santiago  showed  “no  lasting  improvement,”  Dr.  Drag  recommended  that 

Santiago undergo more aggressive treatment, namely MUA.    Id. at 520. 

      Dr. Hildebrand responded by letter on November 14.    She wrote that she 

had separately reviewed Santiago’s records at Dr. Drag’s request and agreed with 

Ella’s determination that Santiago’s occupational injury was resolved.    She later 

said  that  this  determination  was  “fairly  clear‐cut”  because  the  “degenerative 

changes” in Santiago’s spine “would not be caused by falling off a chair.”    Id. at 

983, 979.    But at no point before reaching their conclusions did either Ella or Dr. 

Hildebrand speak with Santiago’s treating physicians — Dr. Krosser and Dr. Drag 

— even though it was Metro‐North’s policy to do so.    Dr. Hildebrand confirmed 

her analysis again on November 24 after reviewing Santiago’s file. 

      While  Santiago’s  health  insurance  covered  his  continued  chiropractic 

treatment with Dr. Drag — he received nearly fifty treatments after October 10, 

2008,  which  Santiago  testified  continued  without  delay  —  Santiago’s  insurer 

declared  that  it  would  not  cover  his  MUA  treatments.    Santiago  eventually 

funded the MUA treatments via a credit card loan, but he maintains that securing 

funding delayed those treatments approximately six months, from October 2008 

until March 2009.    Santiago considers the MUA to have been successful. 



                                         11 
                                                                                               
                                 II.    Procedural History 

       Santiago  filed  a  complaint  with  OSHA  on  December  29,  2008.    He 

contended,  as  relevant  here,  that  by  virtue  of  deeming  his  occupational  injury 

resolved, Metro‐North denied, delayed, or interfered with his medical treatment 

in violation of the FRSA, specifically 49 U.S.C. § 20109(c)(1).    On June 18, 2009, 

OSHA found that “[a] preponderance of the evidence support[ed] a finding that 

[Metro‐North] interfered with [Santiago’s] medical treatment,” awarded damages, 

and  ordered  a  variety  of  other  remedial  measures.    Joint  App’x  663.    Metro‐

North objected to OSHA’s determination and requested a hearing before an ALJ.4 

       On  September  14,  2010,  ALJ  Colleen  A.  Geraghty  overturned  OSHA’s 

determination  and  dismissed  Santiago’s  complaint.    She  began  her  analysis  by 

noting  that  Congress,  in  enacting  § 20109,  “was  concerned  with  the 

underreporting of injuries, the effect some railroad policies had on an employee’s 

willingness to report work‐related injuries and the effect such employee reluctance 

has on the accuracy of data the [Federal Railroad Administration] uses in its efforts 

to improve railroad safety.”    Id. at 16.    She concluded that § 20109(c)(1) covers 



       4  Metro‐North  settled  a  separate  Federal  Employers  Liability  Act  (“FELA”),  45 
U.S.C.  §	51 et seq., lawsuit brought by Santiago for $25,000 minus sick‐day liens, plus an 
additional $12,000 for outstanding medical bills. 


                                             12 
                                                                                                
only the temporal period immediately following injury, and that Metro‐North did 

not deny, delay, or interfere with Santiago’s treatment during that period.5    Even 

assuming § 20109(c)(1)’s temporal scope were broader, she added, Santiago had 

not established a violation of the provision because Metro‐North was entitled to 

“declin[e] to pay for medical care,” and § 20109(c)(1) imposes no obligation to the 

contrary.    Id. at 24–25 n.36. 

       Santiago  appealed  the  ALJ’s  decision  to  the  Department  of  Labor’s 

Administrative Review Board (“ARB”), which reversed the ALJ’s decision in part 

in  July  2012.    The  ARB  ruled  that  § 20109(c)(1)’s  application  is  not  temporally 

limited to the immediate aftermath of an on‐the‐job injury, and it remanded the 

case for reconsideration of the merits of Santiago’s § 20109(c)(1) claim.    The ARB 

also  took  issue  with  what  it  deemed  the  ALJ’s  too‐narrow  construction  of  the 

words “deny, delay, or interfere.”    The ARB explained that those words should 

be  “applied  as  they  are  commonly  understood,”  namely  as  “to  impede,  slow 



       5   Section  20109(c),  on  which  Santiago  relies,  is  entitled  “Prompt  Medical 
Attention.”    Subsection (1) provides that “[a] railroad carrier . . . may not deny, delay, or 
interfere with the medical or first aid treatment of an employee who is injured during the 
course of employment.    If transportation to a hospital is requested by an employee who 
is injured during the course of employment, the railroad shall promptly arrange to have 
the injured employee transported to the nearest hospital where the employee can receive 
safe and appropriate medical care.” 


                                              13 
                                                                                            
down, or prevent medical treatment from moving forward or occurring.”    Id. at 

43.    To show a violation of § 20109(c)(1), an employee need prove only that “(1) 

the carrier inserted itself into the medical treatment[,] and (2) such act caused a 

denial,  delay,  or  interference  with  medical  treatment.”    Id.  at  44.    There  was 

plainly a delay, so the “real question” here, according to the ARB, was “whether 

physician’s assistant Ella’s decision to deny Dr. Drag’s request to perform an MUA 

was  truly  an  independent  decision  or  whether  Metro‐North  exerted  sufficient 

influence  over  OHS  and  Ella  to  cause  Ella  to  reject  the  treating  physician’s 

request.”    Id. at 46. 

       The  ARB  also  explained  what  each  party  must  show  on  remand.    The 

Board concluded that the burden‐shifting scheme established by the Wendell H. 

Ford  Aviation  Investment  and  Reform  Act  for  the  21st  Century  (“AIR  21”),  49 

U.S.C.  § 42121,  applies  to  § 20109(c)(1)  claims  like  this  one.    See  49  U.S.C. 

§ 20109(d)(2)(A).    The ARB then explained that, in general, that scheme requires 

an FRSA complainant to establish by a preponderance of the evidence that “(1) he 

engaged  in  a  protected  activity,  as  statutorily  defined;  (2)  he  suffered  an 

unfavorable  personnel  action;  and  (3)  the  protected  activity  was  a  contributing 

factor in the unfavorable personnel action.”    Joint App’x 34.    Once a prima facie 



                                            14 
                                                                                           
case is established, the railroad can rebut it by “prov[ing] by clear and convincing 

evidence that it would have taken the same unfavorable personnel action in the 

absence of the complainant’s protected behavior.”    Id. 

      The ARB acknowledged that the AIR 21 burden‐shifting scheme “must be 

tailored  to  work”  in  the  context  of  § 20109(c)  claims  because  “the  language  in 

section 20109(c) does not fit exactly with the AIR 21 burdens of proof.”    Id. at 37, 

46.    The  parties  agree  that  the  “protected  activity”  in  § 20109(c)(1)  cases  is 

reporting an injury.    At the final step of the burden‐shifting scheme, an employer 

may avoid liability by showing that it would have undertaken an adverse action 

irrespective of the employee’s protected activity.    But since reporting an injury is 

a  prerequisite  to  the  adverse  action  at  issue  (namely,  the  railroad’s  alleged 

interference with the treatment sought), an employer can never show that it would 

have acted the same regardless of the employee’s injury report.    To improve the 

fit,  the  ARB  therefore  adapted  the  test:  a  railroad  employer  may  rebut  an 

employee’s prima facie case by proving with clear and convincing evidence “that 

the  result  would  have  been  the  same  with  or  without  the  railroad  carrier’s 

interference.”    Id.  at  46.    In  Santiago’s  case,  that  showing  would  require 




                                           15 
                                                                                        
establishing that “any reasonable doctor would have made the same decision that 

Ella made, absent Metro[‐]North’s alleged interference.”    Id. 

      On  remand,  the  ALJ  found  that  Metro‐North  had  violated  § 20109(c)(1).   

Addressing  whether  Metro‐North  inserted  itself  into  Santiago’s  medical 

treatment,  the  ALJ  first  explained  that,  as  a  general  matter,  “there  was 

overwhelming  evidence  that  Metro[‐]North  ha[d]  substantial  control  over  the 

operations  of  OHS,”  particularly  given  Metro‐North’s  ability  to  terminate  its 

contract with Take Care Health for any reason and its “control over the hiring and 

termination of OHS personnel.”    Id. at 59.    The ALJ also noted that Metro‐North 

funded  OHS’s  budget;  that  Metro‐North’s  administrator,  Pitaro,  was  present  at 

OHS, had “daily interactions with OHS staff,” and thus had “significant influence 

over  the  OHS  decision[‐]making  process”;  that  OHS  injury  classifications  were 

made “to reduce Metro[‐]North’s liability for occupational injuries”; and that Ella 

was aware that as a result of his deeming Santiago’s occupational injury resolved, 

Metro‐North  would  no  longer  pay  for  Santiago’s  treatment.    Id.    Accordingly, 

the  ALJ  found  that  “the  extensive  control  Metro[‐]North  ha[d]  over  OHS  . . . 

influence[d] the way OHS employees view[ed] and ma[d]e decisions regarding an 

employee’s injury.”    Id. at 59–60. 



                                          16 
                                                                                            
       Next, the ALJ concluded that the decision‐making process underlying the 

determination that Santiago’s occupational injury had resolved was so deficient 

that it could not have been “truly independent, without any influence.”    Id. at 60.   

Santiago  had  no  symptoms  before  July  25,  making  it  “highly  unlikely  that  his 

ongoing  significant  pain  was  due  to  his  pre‐existing  condition.”    Id.    The  ALJ 

noted that Ella and Dr. Hildebrand failed to consider the possibility that Santiago’s 

symptoms  stemmed  from  a  herniated  disc  that  could  have  been  caused  by  a 

traumatic injury.    In addition, Ella and Dr. Hildebrand did not contact Santiago’s 

treating  physicians  before  deeming  the  injury  resolved.    Nor  did  they  provide 

any explanation for “reject[ing]” the MRI results and Dr. Drag’s medical opinions.   

Id.    The  ALJ  treated  the  testimony  of  Ella  and  Dr.  Hildebrand  regarding  the 

independence  of  OHS’s  medical  determinations  “with  considerable  skepticism” 

because each was still employed by Take Care Health at the time of the hearing.   

Id.    The  ALJ  accordingly  concluded  that  Metro‐North  “inserted  itself  into 

[Santiago’s]  medical  treatment,”  with  the  result  that  Santiago’s  MUA  treatment 

was delayed.    Id. at 61. 

       Finally, with respect to Metro‐North’s attempt to rebut Santiago’s prima facie 

case, the ALJ found that Metro‐North failed to demonstrate that any reasonable 



                                            17 
                                                                                             
doctor  would  have  concluded  that  Santiago’s  occupational  injury  had  resolved.   

The  Take  Care  clinicians’  judgment  was  inconsistent  with  “objective  diagnostic 

tests, medical records, ongoing symptoms, and the treating physician’s opinion.”6   

Id.  at  62.    Metro‐North’s  request  to  submit  additional  medical  evidence  on 

remand was denied. 

       The  ALJ  directed  Metro‐North  to  amend  its  records  to  reflect  Santiago’s 

continued occupational injury.    The ALJ then awarded $1,203.60 to Santiago in 

wages  for  missed  work  while  he  prosecuted  his  claim;  $4,520  in  compensatory 

damages  for  medical  expenses  that  Santiago  paid  out  of  pocket  and  had  not 

already recovered in other litigation; $40,000 in punitive damages; and $89,048.66 

in attorneys’ fees and costs. 

       The  ARB  affirmed  on  June  12,  2015.    It  noted  that  the  ALJ  improperly 

denied  Metro‐North’s  request  to  offer  medical  expert  testimony,  but  found  the 

denial to be harmless error because any such evidence would not satisfy Metro‐

North’s “clear and convincing” burden of proof under AIR 21.    According to the 




         The  ALJ  likewise  found  that  Metro‐North  had  not  established  that  MUA  was 
       6

outside the spectrum of appropriate medical treatment given Dr. Drag’s opinion on the 
matter and the eventual success of that treatment. 


                                            18 
                                                                                               
ARB, the record clearly demonstrated that the medical determinations of Ella and 

Dr. Hildebrand were erroneous. 

       Metro‐North  timely  petitioned  this  Court  for  review  pursuant  to  Fed.  R. 

App. P. 15 and 49 U.S.C. § 20109(d)(4).    Santiago moved for leave to intervene, 

and we granted his motion on September 18, 2015.    We also granted the parties 

leave  to  file  supplemental  briefing  and  a  supplemental  appendix  addressing 

whether the Department of Labor exceeded its subject matter jurisdiction. 

                                      DISCUSSION 

       The FRSA provides for review of ARB action subject to the dictates of the 

Administrative Procedure Act (“APA”).    See 49 U.S.C. § 20109(d)(4).    Under the 

APA, this Court must “set aside agency action, findings, and conclusions” when, 

as  relevant  here,  they  are  “unsupported  by  substantial  evidence.”    5  U.S.C. 

§ 706(2)(E); Bechtel v. Admin. Review Bd., U.S. Dep’t of Labor, 710 F.3d 443, 445–46 

(2d  Cir.  2013).    Substantial  evidence  is  more  than  a  scintilla,  but  less  than  a 

preponderance.    Cellular Tel. Co. v. Town of Oyster Bay, 166 F.3d 490, 494 (2d Cir. 

1999).    It is evidence that “a reasonable mind might accept as adequate to support 

a  conclusion.”    Fund  for  Animals  v.  Kempthorne,  538  F.3d  124,  132  (2d  Cir.  2008) 

(quoting  Universal  Camera  Corp.  v.  NLRB,  340  U.S.  474,  477  (1951)).    The  mere 



                                             19 
                                                                                            
“possibility of drawing two inconsistent conclusions from the evidence” does not 

render  an  agency’s  finding  unsupported  by  substantial  evidence.    Id.  (quoting 

Am. Textile Mfrs. Inst., Inc. v. Donovan, 452 U.S. 490, 523 (1981)). 

                                             I 

       Before explaining why vacatur is warranted, we briefly address the ARB’s 

interpretation of § 20109(c)(1).    This Court has not yet decided whether the ARB’s 

interpretations of the FRSA are entitled to Chevron deference.    We will not resolve 

that  issue  today.    We  note,  however,  that  there  may  be  reason  to  question  the 

ARB’s approach to § 20109(c)(1). 

       At  the  start,  § 20109  prohibits  covered  employers  from  discharging, 

demoting, or in any other way discriminating against employees who engage in 

certain protected activities.    Broadly, the substantive provisions of § 20109(a), (b), 

and (c)(2) bar retaliation against workers who: 

    report wrongdoing, §§ 20109(a)(1), (a)(3)–(7), (b)(1)(A); 

    refuse to violate federal law, § 20109(a)(2); 

    decline to work in unsafe conditions, §§ 20109(b)(1)(B)–(C); or 

    request medical assistance or follow medical advice, § 20109(c)(2). 




                                            20 
                                                                                            
Pursuant to § 20109(d), “[a]n employee who alleges discharge, discipline, or other 

discrimination in violation of subsection (a), (b), or (c)” may file a complaint with 

the  Department  of  Labor.    § 20109(d)(1).    Upon  establishing  a  claim,  the 

employee is entitled to compensatory damages, attorneys’ fees, costs, and, in the 

ALJ’s discretion, up to $250,000 in punitive damages.    § 20109(e)(2)–(3). 

       Under  § 20109(d)(2)(A)(i),  retaliation  complaints  are  subject  to  the  “legal 

burdens  of  proof  set  forth  in  section  42121(b)”  —  namely,  the  AIR  21  burden‐

shifting framework that the ARB elaborated upon in this case.    Pursuant to this 

framework,  an  employee  must  first  show  that  his  protected  activity  “was  a 

contributing factor in the unfavorable personnel action alleged in the complaint.”   

§ 42121(b)(2)(B)(i).    The burden of persuasion then shifts to the employer, which 

can  raise  an  affirmative  defense.    The  employer  can  avoid  liability  by 

demonstrating, “by clear and convincing evidence, that it would have taken the 

same  unfavorable  personnel  action  in  the  absence”  of  the  protected  activity.   

§§ 42121(b)(2)(B)(ii), (iv). 

       Section 20109(c)(1), by its terms, does not appear to have been drafted with 

this  overall  framework  for  the  treatment  of  retaliation  complaints  in  mind.    At 

the start, § 20109(c)(1) differs from § 20109’s other substantive prohibitions which, 



                                            21 
                                                                                                     
as already discussed, forbid employers from punishing employees who engage in 

protected activity such as whistleblowing.    Section 20109(c)(1) instead mandates 

that  railroad  employers  refrain  from  interfering  with  the  medical  treatment  of 

injured workers and that they transport such workers to a hospital upon request: 

      (1) Prohibition. ‐‐ A railroad carrier or person covered under this section 
      may not deny, delay, or interfere with the medical or first aid treatment of 
      an  employee  who  is  injured  during  the  course  of  employment.    If 
      transportation  to  a  hospital  is  requested  by  an  employee  who  is  injured 
      during  the  course  of  employment,  the  railroad  shall  promptly  arrange  to 
      have  the  injured  employee  transported  to  the  nearest  hospital  where  the 
      employee can receive safe and appropriate medical care. 
       
§ 20109(c)(1).7 

       As already noted, the substantive prohibitions of § 20109(a), (b), and (c)(2) 

may  be  enforced  pursuant  to  subsection  (d)  by  employees  who  file  complaints 




         Section  20109(c)(2),  in  contrast,  does  parallel  § 20109(a)  and  (b)  by  prohibiting 
       7

employers from punishing employees for requesting medical or first aid treatment, or for 
following a treatment plan: 
       (2) Discipline. ‐‐ A railroad carrier or person covered under this section may not 
       discipline, or threaten discipline to, an employee for requesting medical or first aid 
       treatment,  or  for  following  orders  or  a  treatment  plan  of  a  treating  physician, 
       except  that  a  railroad  carrier’s  refusal  to  permit  an  employee  to  return  to  work 
       following medical treatment shall not be considered a violation of this section if 
       the refusal is pursuant to Federal Railroad Administration medical standards for 
       fitness  of  duty  or,  if  there  are  no  pertinent  Federal  Railroad  Administration 
       standards, a carrier’s medical standards for fitness for duty. 
§ 20109(c)(2). 


                                                22 
                                                                                             
with  the  Department  of  Labor  “alleg[ing]  discharge,  discipline,  or  other 

discrimination”  in  violation  of  the  preceding  subsections.    With  regard  to 

§ 20109(c)(1),  however,  it  is  unclear  how  an  employee  could  ever  allege  that  an 

employer’s failure to call an ambulance or, as here, its refusal to pay for specified 

chiropractic treatment constituted “discharge, discipline, or other discrimination” 

under (d)(1) (emphasis added).    Cf. Ala. Dep’t of Revenue v. CSX Transp., Inc., 135 

S. Ct. 1136, 1141 (2015) (noting that the “ordinary meaning” of discrimination is 

the treatment of “groups that are similarly situated differently without sufficient 

justification  for  the  difference  in  treatment”  (alterations  and  quotation  marks 

removed)  (quoting  CSX  Transp.,  Inc.  v.  Ala.  Dep’t  of  Revenue,  562  U.S.  277,  287 

(2011)). 

       The AIR 21 burden‐shifting scheme as applied to § 20109(c)(1) is similarly 

awkward.    For instance, it is not obvious how an employee could satisfy her AIR 

21  burden  of  production  when  filing  a  complaint  because  (c)(1)  does  not 

specifically identify a protected activity.    The litigants before us have skirted this 

issue by framing (c)(1)’s “protected activity” as informing the employer that one 

is injured.    If they are right, presumably the “unfavorable personnel action” for 

AIR  21  purposes  is  the  employer’s  denial  of  or  interference  with  medical 



                                            23 
                                                                                                   
treatment.    But  when  we  treat  informing  the  employer  that  one  is  injured  as  a 

“protected  activity”  and  the  denial  of  medical  treatment  as  the  relevant 

“unfavorable personnel action” under the AIR 21 burden‐shifting approach, we 

are left with nonsense.8 

       Highlighting these problems, Metro‐North argues that the Department of 

Labor has no jurisdiction over § 20109(c)(1) claims — presumably on the theory 

that  it  is  § 20109(c)(2),  and  not  (c)(1),  that  sets  forth  §  20109(c)’s  retaliation 

prohibition.    This argument, if correct, would resolve the interpretive difficulties 

noted  here.    Metro‐North  never  raised  this  argument  below,  however,  and  a 

challenge  to  the  Department  of  Labor’s  subject  matter  jurisdiction  is  not  a 

challenge to ours.    See generally City of Arlington v. FCC, 569 U.S. 290, 304 (2013) 

(noting  the  “false  dichotomy”  between  “jurisdictional”  and  “nonjurisdictional” 

agency interpretations).    The issue is therefore waived, and we will not address 

it.    See Zatz v. United States, 149 F.3d 144, 146 (2d Cir. 1998) (per curiam). 



       8    Consider, for example, a case in which an employer, contrary to § 20109(c)(1), 
fails to call an ambulance or otherwise to transport an injured employee to the hospital 
upon  that  employee’s  request.    Pursuant  to  the  AIR  21  burden‐shifting  approach,  an 
employee must first show that reporting an injury contributed to the employer’s failure to 
call  the  ambulance.    The  burden  of  persuasion  then  shifts  to  the  employer,  which  can 
avoid liability by demonstrating that it would have failed to call an ambulance regardless 
of the employee’s reporting an injury. 


                                               24 
                                                                                              
       At  the  same  time,  we  do  not  reach  the  question  whether  the  ARB  has 

properly  construed  §  20109(c)(1).    We  conclude,  in  Section  II  below,  that  even 

assuming  arguendo  that  the  ARB’s  interpretation  of  § 20109(c)(1)  is  correct,  the 

ALJ’s decision is not supported by substantial evidence.    As a result, we need not 

and do not endorse the ARB’s interpretation of § 20109(c)(1) to resolve this case. 

       We  do  note  some  concerns  regarding  the  ARB’s  analysis.    The  statutory 

language and overall scheme and context of § 20109 suggest that subsection (c)(1)’s 

purpose  “is  to  ensure  employees  receive  prompt  medical  attention  if  they  are 

injured  on  the  job,”  while  subsection  (c)(2),  “the  antiretaliation  provision,  . . . 

effectuates that purpose” by prohibiting employers from disciplining or otherwise 

retaliating  against  employees  who  request  medical  assistance  or  follow  a 

treatment plan.    Grand Trunk W. R.R. Co. v. U.S. Dep’t of Labor, 875 F.3d 821, 827 

(6th Cir. 2017).    The ARB recognized in its decision below that railroad carriers 

need not affirmatively undertake to pay for work‐related injuries, and that nothing 

in  § 20109(c)  imposes  such  an  obligation.    The  ARB  affirmed,  instead,  that 

§ 20109(c) is a whistleblower provision.    Joint App’x 40–44.   

       Given  all  this  —  that  § 20109(c)  is  not  directed  at  requiring  railroad 

employers to pay for work‐related injuries but is, instead, directed at ensuring that 



                                             25 
                                                                                            
injured  employees  receive  prompt  medical  attention  and  that  employers  not 

retaliate  against  employees  for  seeking  such  attention  —  we  conclude  that  the 

ARB’s  analysis  is  incomplete.    Again,  the  Board  affirmed  that  § 20109(c)  is  a 

whistleblower provision.    It does not explain, however, why such a provision is 

properly construed to, in effect, dictate that railroad carriers “stay completely out 

of the way of medical treatment” and even medical offices, such as OHS, that they 

have undertaken to fund.    Id. at 44.    Nor does the Board consider whether such 

carriers might elect in the face of such a legal requirement to limit or even abandon 

voluntary payment schemes of the sort in use here in order to avoid the potential 

for attorneys’ fees, costs, and punitive damages associated with § 20109(d) suits — 

in this case, 95% of the ALJ’s award.     

       We  suggest  that  the  Board  might  reexamine  and  further  explicate  its 

reasoning regarding § 20109(c)’s interpretation in the future.    Having so advised, 

we now turn to the lack of substantial evidence to support the ALJ’s decision. 

                                             II 

       We assume arguendo that the ARB’s interpretation of § 20109(c)(1) properly 

applies  —  that  is,  we  assume,  without  deciding,  that  an  employer’s  denial  of  a 

medical  claim  can  constitute  interference  with  the  medical  treatment  of  an 



                                             26 
                                                                                            
employee in violation of this provision.    On remand, the ALJ had to “decide (1) 

whether  Metro‐North  sufficiently  inserted  itself  into  Santiago’s  medical 

treatment[,]  and  (2)  whether  such  involvement  caused  a  delay,  denial,  or 

interference with his medical treatment.”    Joint App’x 45.    We assume, for the 

sake  of  our  analysis,  that  there  was  sufficient  evidence  to  support  the  ALJ’s 

conclusion that the second prong is satisfied here because OHS’s determination 

that Santiago’s occupational injury had resolved was causally related to the delay 

of  his  MUA  treatments. 9     We  accordingly  accept  that  the  “real  question,”  as 

framed by the ARB, is “whether physician’s assistant Ella’s decision to deny Dr. 

Drag’s  request  to  perform  an  MUA  was  truly  an  independent  decision[,]  or 

whether Metro‐North exerted sufficient influence over OHS and Ella to cause Ella 

to reject the treating physician’s request.”    Id. at 46. 

       We  recognize  that  the  substantial  evidence  standard  is  decidedly  lenient.   

It is “very deferential[,] . . . even more so than the ‘clearly erroneous’ standard.”   

Brault v. Social Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam).   

Nonetheless,  we  conclude  that  the  record  here,  considered  as  a  whole,  is 



        This is not necessarily a clear‐cut issue because, had Santiago’s private insurance 
       9

company not separately denied coverage for his MUA treatments, there would have been 
no meaningful delay. 


                                            27 
                                                                                           
inadequate  to  support  the  ALJ’s  finding  that  Metro‐North  exerted  so  much 

influence  over  OHS  that  the  OHS  determination  was  not  “truly  independent,” 

such  that  Metro‐North  can  be  blamed  for  the  delay  in  Santiago’s  medical 

treatment.    Joint App’x 60. 

      A. Indirect Pressure 
          
      The ALJ’s conclusion rests not on evidence of any affirmative intrusion into 

OHS’s decision‐making process on Metro‐North’s part, but rather on what the ALJ 

perceived  as  indirect  pressure  stemming  from  the  nature  of  Metro‐North’s 

relationship  with  OHS.    Specifically,  the  ALJ  found  that  the  mere  existence  of 

Metro‐North’s  contractual  rights,  along  with  Metro‐North’s  “regular  daily 

interactions with OHS staff, and its implementation of policies and procedures,” 

exerted  sufficient  coercive  force  to  undermine  the  independence  of  OHS’s 

determination  that  Santiago’s  occupational  injury  had  resolved.    Id.    We 

disagree. 

      As far as the contractual elements of perceived pressure are concerned, the 

ALJ  is  correct  that Metro‐North  retained  a variety  of  important  rights  under  its 

agreement with Take Care Health.    It had veto power over the addition — and 




                                           28 
                                                                                                
subtraction  —  of  OHS  staff,  could  direct  that  OHS  staff  be  removed,  and  could 

cancel its contract with OHS at any time, and for any reason. 

       Yet  beyond  the  mere  existence  of  these  contractual  rights,  there  is  no 

evidence in the record to suggest they had any effect on the medical judgments of 

OHS  staff,  never  mind  evidence  suggesting  that  OHS’s  independence  was 

compromised  in  this  case.    The  record  does  not  indicate  that  Metro‐North  ever 

invoked its contractual powers, particularly to ends relevant here.    There is no 

testimony  or  documentary  evidence  demonstrating  that  Metro‐North  set  any 

goals (including contract‐dependent ones) for occupational injury determinations, 

that it dangled the threat of contract cancellation or staffing changes to encourage 

cost‐minimization, or that it ever acted to prevent the assignment, or to require the 

removal, of any OHS staff member.    There is likewise no record evidence of OHS 

staff members feeling any pressure — either as a result of the existence or exercise 

of Metro‐North’s contractual rights or more generally — to decide matters in any 

particular  fashion,  or  to  do  anything  other  than  exercise  independent  medical 

judgment. 

       When an organization such as Metro‐North contracts with a medical entity 

to  perform  a  service  on  its  behalf,  it  almost  inevitably  retains  some  potential  to 



                                              29 
                                                                                               
exercise  influence  over  that  entity’s  operations  by  virtue  of  the  contractual 

relationship  itself.    That  potential,  however,  absent  some  evidence  indicating  it 

was  employed  to  accomplish  specific  ends,  does  not  constitute  more  than  a 

scintilla of evidence that decisions made by the contractor’s medical personnel are 

not  independent.    This  aspect  of  the  ALJ’s  conclusion  thus  consists  only  of 

“[s]uspicion,  conjecture,  and  theoretical  speculation,”  all  of  which  “register  no 

weight on the substantial evidence scale.”    NLRB v. Local 46, Metallic Lathers Union 

&  Reinforcing  Iron  Workers  of  N.Y.  &  Vicinity  of  the  Int’l  Ass’n  of  Structural  & 

Ornamental  Iron  Workers,  149  F.3d 93,  104  (2d  Cir. 1998)  (quoting  NLRB  v. Mini‐

Togs, 980 F.2d 1027, 1032 (5th Cir. 1993)). 

       With respect to Metro‐North’s day‐to‐day interactions with OHS staff, most 

notably  those  initiated  by  Pitaro,  the  ALJ  reasoned  that  because  Pitaro  was 

“located  at  OHS,”  “ha[d]  daily  interactions  with  the  OHS  staff,”  and  was  “in 

charge  of  implementing  Metro[‐]North’s  policies  at  OHS,”  she  had  “significant 

influence  over  the  OHS  decision[‐]making  process”  in  service  of  Metro‐North’s 

aim “to reduce [its] liability for occupational injuries.”    Joint App’x 59.    The ALJ, 

however,  did  not  detail  how  this  supposed  influence  had  any  impact  on  the 

medical judgments of OHS staff.    Indeed, most of Pitaro’s responsibilities were 



                                             30 
                                                                                                      
independent of OHS’s decision‐making process and related to her role as liaison 

for Metro‐North.    She delivered evaluation requests, met with staff, and set office 

goals  and  guidelines  —  none,  importantly,  tying  compensation  to  medical 

judgments  regarding  occupational  injuries.    There  is  no  record  evidence  that 

Pitaro ever participated in any medical decisions or exerted any pressure on OHS 

employees  to  limit  occupational  injury  determinations. 10     Ella  determined,  on 

multiple occasions, that Santiago suffered from an unresolved occupational injury 

such that Metro‐North had to pay for his treatment.11    We conclude that Metro‐

North’s  mere  presence  at  OHS,  in  the  form  of  Pitaro,  does  not  constitute  a 

substantial  reason  for  concluding  that  Ella’s  later  determination  that  Santiago’s 

occupational injury had resolved was a result of Metro‐North’s influence, and not 

Ella’s own medical judgment. 

       B. OHS’s Deficient Medical Determination 

       The  ALJ  also  relied  on  the  supposedly  suspect  nature  of  OHS’s 

determination  that  Santiago’s  occupational  injury  had  resolved.    Questioning 




         Nor is there any evidence that the staff meetings held by Bradley and Pitaro ever 
       10

encroached on medical judgments. 
          Indeed,  Ella  testified  that  he  chose  to  extend  the  period  of  Santiago’s  covered 
       11

chiropractic treatments because of demonstrated improvement. 


                                                 31 
                                                                                           
this  determination,  the  ALJ  concluded  that  supposed  deficiencies  in  the 

underlying  medical  judgment  provide  an  additional  basis  for  concluding  that 

OHS was improperly influenced by Metro‐North.    Again, we disagree. 

      Dr.  Hildebrand  concluded  that  the  determination  here  was  “fairly  clear‐

cut,” and it appears to have been consistent with ODG and ACOEM guidelines.   

Joint App’x 983.    The ALJ, however, pointed to four items of evidence suggesting 

that  Ella  and  Dr.  Hildebrand  may  have  erred:  (1)  Santiago  was  asymptomatic 

before the July 2008 incident; (2) Santiago’s October 16 MRI revealed a herniated 

disc, which Dr. Hildebrand admitted can be caused or aggravated by traumatic 

injury;  (3)  Santiago  had,  among  other  symptoms,  pain  running  down  his  legs 

following his injury, consistent with a herniated disc; and (4) neither Ella nor Dr. 

Hildebrand contacted Santiago’s treating physicians — at least one of whom had 

a different opinion — before making their determination. 

      We  will  assume  that  these  items  of  evidence  are  sufficient  to  imply  that 

OHS’s determination may have been incorrect.    Still, there is no basis in the record 

to  attribute  any  such  error  to  Metro‐North’s  influence.    Indeed,  there  is  no 

evidence that makes such a scenario any more likely than the possibility that Ella 




                                           32 
                                                                                                     
and Dr. Hildebrand erred due to incompetence, laziness, or simple mistake.12    If 

anything,  the  record  indicates  the  opposite:  Ella,  Dr.  Hildebrand,  and  Pitaro  all 

testified that the determination that Santiago’s occupational injury had resolved 

was  made  independently,  and  the  fact  that  Ella  and  Dr.  Hildebrand  failed  to 

contact Dr. Drag or Dr. Krosser beforehand is consistent with this testimony given 

that they acted contrary to Metro‐North policy. 

       Granted, it was within the purview of the ALJ to question the credibility of 

Ella and Dr. Hildebrand, who were still employed by Take Care Health at the time 

of the hearing.    See, e.g., Moore v. Ross, 687 F.2d 604, 609 (2d Cir. 1982) (“Federal 

reviewing  courts  []  give  special  weight  to  ALJs’  credibility  findings.”).    Yet 




       12  The  only  additional  evidence  in  support  of  the  ALJ’s  determination  is  an 
analysis  performed  by  a  Department  of  Labor  regional  investigator,  Teri  Wigger, 
concerning  injuries  OHS  reclassified  from  occupational  to  non‐occupational  in  other 
cases.    Wigger  examined  ten  cases  and  found  that  in  only  one  of  them  did  the  OHS 
doctor  consult  with  the  treating  physician  prior  to  reclassification.    Further,  in  eight 
cases, symptoms persisted after reclassification. 
        It is telling that neither the ALJ nor the ARB cited Wigger’s analysis as supportive 
of  their  conclusions,  as  its  relevance  to  the  question  of  whether  Metro‐North  unduly 
influenced  OHS  in  Santiago’s  case  is  unclear.    Notably,  most  of  the  cases  Wigger 
analyzed involved actual changes in classification, rather than a determination that an 
occupational injury had resolved.    Wigger did not describe how often OHS reclassifies 
injuries  or  finds  them  resolved,  nor  did  she  hazard  a  guess  as  to  whether  those 
reclassifications were incorrect.    (The mere continuation of symptoms does not equate 
to an erroneous determination.)    In short, Wigger’s analysis does not make it any more 
or less likely that OHS’s determination in this case was independent. 


                                                33 
                                                                                           
credibility findings cannot come out of thin air, and here there is no evidence to 

contradict these medical professionals’ consistent claims of independence, nor any 

reason to believe that their employment — the only reason the ALJ provided for 

her  skepticism  —  was  sufficient  reason  for  them  both  to  adopt  a  uniform,  yet 

untruthful, position.    Cf. Roganti v. Metro. Life Ins. Co., 786 F.3d 201. 218 (2d Cir. 

2015) (concluding, in analogous context, that any potential conflict of interest from 

both evaluating and paying claims should receive “no weight”).    In any event, 

putting  such  testimony  aside,  it  is  the  lack  of  evidence  in  the  record  that 

undermines the ALJ’s determination. 

                                     *      *      * 

      Certainly,  to  meet  the  substantial  evidence  standard,  an  agency  need  not 

find  a  smoking  gun.    Circumstantial  evidence  can  be  sufficient,  particularly  in 

light  of  the  deferential  standard  of  review.    Here,  however,  the  ALJ  (and,  by 

extension, the ARB) speculated, without basis in the record, that the mere existence 

of Metro‐North’s contractual rights and the physical presence of a Metro‐North 

administrator at OHS were enough to overwhelm the independence of judgments 

made by experienced medical professionals.    Conclusions must be supported by 

evidence, however, and here there is none.    Cf. NLRB v. Charles Batchelder Co., Inc., 



                                           34 
                                                                                           
646  F.2d  33,  41  (2d  Cir.  1981)  (finding  the  National  Labor  Relations  Board’s 

conclusion  unsupported by  substantial  evidence where  it “used speculation”  to 

conclude  that  an  employee  quit  because  of  the  employer’s  anti‐union  animus 

where  the  record  “indicate[d]  only  a  weak  showing  of  . . .  animus,”  and  noting 

that  “union  membership  alone  does  not  measure  up  to  substantial  evidence”).   

We  therefore  conclude  that,  assuming  arguendo  that  the  ARB’s  interpretation  of 

§ 20109(c)(1) applies, the Department of Labor’s decision here was unsupported 

by substantial evidence. 

                                    CONCLUSION 

      For the foregoing reasons, we GRANT the petition for review, VACATE the 

decision  of  the  ARB,  and  REMAND  the  case  for  further  proceedings  consistent 

with this opinion. 




                                           35